1. Eastern Chad
The next item on the agenda are the six motions for a resolution on eastern Chad.
author. - (PL) Madam President, I would like to say that I am very disturbed by the intensification of fighting in Chad, but also by the lack of progress in finding a political solution to the conflict. I would therefore like to draw particular attention to the role of the EUFOR TCHAD/RCA operation. The main aim of the European initiative, which is also supported by the UN, is to ensure security in the humanitarian zone.
Bearing in mind the ongoing Darfur crisis and the way in which it is destabilising the situation in the region, it is worth remembering here that the conflict has already crossed the borders of Chad and the Central African Republic. I believe it is vital to put neutral forces from the Member States in place as soon as possible. I would like to stress, though, that the success of such a peace mission is heavily dependent on the political efforts that must be made if a successful peace process is to be conducted.
author. - Madam President, I want to make a couple of important and essential points. There is absolutely no doubt that intervention is required in Chad. There is no doubt that the teeming human misery of refugees in that part of our world is unbearable to see, but I want to state very clearly that there are a number of core difficulties with this proposed mission.
The first of these is the lack of clarity in terms of the operation's mandate. We are saying that this is a peace-keeping and humanitarian effort. If that is indeed so, then this must be made doubly clear in the terms of reference for the troops we send. I believe that clarity is lacking.
I do not believe - and I have to disagree with my colleague - that an intervention shaped in this way will actually increase security. We have recently witnessed a growing intensity and barbarity of the conflict. We have also heard from leaders of many of the rebel groups that any intervention, and this intervention in particular, will be considered hostile. That poses a huge difficulty.
I must also say - and, again, I disagree with my colleague - that the troops as currently configured will not act as the neutral force that is required. I have to say, with the greatest of respect for France and her people, that to load the mission so much towards France verges on the provocative, and I think it deeply unwise.
I do not believe that it is possible for us to formulate a common European defence or security policy. The difficulties that have arisen - in this instance in relation to Chad - reflect very clearly why. I think it is undoable, because we have very different traditions and histories and very different foreign policy goals and outlooks. For this reason in particular it is a great shame - if I may say so, coming from a country that is still at least nominally militarily neutral - that the obligations, responsibilities and capacities of militarily neutral states are not recognised sufficiently in the European Union, and particularly not in the Lisbon Treaty. I believe that countries with that tradition could make the kind of valued intervention based on neutrality that my colleague has mentioned.
To conclude, intervention in Chad is necessary. However, the essential thing is how we go about this. Any operation has to be focused. It certainly has to be neutral and, above all, it must have prospects of success.
Madam President, I notice that there is no time displayed on the board. Does that mean we will have the privilege of unlimited use of time this afternoon, or is there a technical error?
Mr Matsakis, we shall all abide by the time we know has been given us.
author. - Mr President, I initiated this urgency resolution in order to exert political and public pressure on getting the EU peacekeeping mission to the eastern Chad border region deployed as soon as possible. The recent unrest in eastern Chad, including heavy clashes between rebel fighters and the Chadian army, underscores the urgent need for our presence in this region to protect innocent refugees and internally displaced persons (IDPs) from getting caught in the crossfire. These military offences are exacerbating criminality and leading to increased insecurity around the IDP camps. Not only is access to the camps being impeded for humanitarian personnel, but they are wrestling with the problem of banditry, restricting their ability to provide much needed humanitarian assistance.
I call on the EU and its Member States to honour the political decision made and to provide this mission with more troops and appropriate financial, logistic and air support, including the necessary number of helicopters, as soon as possible. The EU's credibility in its foreign policy on the world stage is at stake if it cannot mobilise sufficient troops and equipment to make this mission operational. This is an EU peacekeeping mission and therefore concerns all EU Member States, whether they are participant countries or not.
I would like here and now to dispel the myth that this mission will be French dominated. This mission has troops coming from Sweden, the Netherlands, Poland, Austria and Ireland. Furthermore, it will not be French led but Irish led. Irish Lieutenant General Pat Nash has been appointed to front this mission, and he will therefore be calling the shots - excuse the pun - concerning troop activities on the ground. This operation is going to go ahead, and such remarks are simply not helpful when it comes to aiding this mission's perception and eventual reception among the local population in Chad and among the rebel groups.
There have been some hopeful signs of movement this week from other EU Member States, following Ireland's appeal for this mission to be adequately resourced. It appears that one country has offered medical supplies, while other Member States are discussing providing funding to assist other countries to supply necessary logistical support, including aircraft. Another fourth-generation conference must be called immediately to come up with the necessities to protect our troops in the field so that they can go about their important job of protecting refugees. The time to act is now. Our inaction will cost lives.
author. - (FR) Madam President, the resumption of fighting between rebel and government forces in Chad has left hundreds dead and wounded and caused renewed tensions in the border region of Sudan and the Central African Republic. This situation has, de facto, restricted access to refugee camps for thousands of people and made the task of humanitarian aid workers considerably more complicated.
I should also remind you that at present in this region of the world, women and children are still the victims of particularly odious violence and that there are already more than 450 000 displaced people living in terrible conditions precisely where the conflict has restarted.
Against this background, we can obviously demand that the warring factions cease all combat, particularly where civilian populations are affected. We also demand that they respect the fundamental principles of international humanitarian law, which means respecting humanitarian areas and allowing the transportation of aid, as well as not attacking humanitarian personnel.
More generally, we are also particularly concerned about the fact that humanitarian law is more and more often flouted, if not totally ignored, by the parties involved in the conflicts. The European Union needs to act specifically against this worrying development. We also urge the authorities in Chad to systematically do all they can to prosecute those responsible for rape, war crimes and all forms of serious human rights violation.
However, I would say that our message is mostly aimed at the European Union, particularly the Council of Ministers, by which we undoubtedly have more chance of being heard and which we ask to assume its responsibilities. On 15 October, the Council adopted a joint action on the EUFOR Chad/RCA operation to provide protection for civilians, humanitarian aid, and security for local and expatriate humanitarian personnel. Just two months later, the deployment of EUFOR troops has still not materialised, due to a lack of resources and sufficient equipment. This is unacceptable and the Council and Commission therefore urgently need to speed up the decision-making process to enable this operation to be conducted as rapidly as possible.
I would also like to point out that no peacekeeping mission in eastern Chad or the northern part of the Central African Republic will be effective without a general reconciliation process involving the whole region. We already know that EUFOR's presence on Sudan's doorstep will make it more difficult for the rebels to circulate freely across borders and will therefore cause the displacement of some attacks. The urgent and essential support that the European Union is committed to providing could therefore very quickly prove inadequate.
It is now also essential for the EU to do everything it can to encourage the resumption of peace talks at regional level, in partnership with all those involved in the conflict and the various representatives of the international community.
Finally, I would like to point out that we believe that the European force's neutrality is particularly important and very strategic here. Since the rebels have already threatened to target it if it is simply a French mission in disguise, we are asking the other Member States to participate en masse in the composition of this force, so it is clear to everyone that it is indeed a European force.
author. - Madam President, eastern Chad has become a second Darfur, and the déjà vu scenes of killings and destruction committed against innocent civilians are coming back to haunt us.
Meanwhile, we in the EU, being part of the privileged elite of this world, debate endlessly amongst ourselves on how to deal with the situation. While we - most wisely, but very slowly - consider and reconsider our decision to send an effective peacekeeping military force to the region, those criminals who carry out ethnic cleansing continue their despicable acts unhindered.
One important - perhaps the most important - message that must come out of this debate today is our strong demand to the Commission and Council that EUFOR must be properly set up and deployed to the affected region most urgently. Those in the Council or Commission, or elsewhere for that matter, who delay this action would be responsible for the further escalation of violence and tragedy that will inevitably follow soon.
author. - (ES) Madam President, I think that it is particularly significant that the three urgent resolutions that we are debating today have something in common in that they concern different types of violence against women. This demonstrates that this type of violence is something that affects the whole world, although it has particular manifestations and forms in each case.
The first of the three cases that we are dealing with today, the situation in Chad, is a sad example of how, in a context of war, women frequently tend to be used as sexual objects, where rape becomes a weapon of war. This situation occurs especially in refugee camps, but not only there.
The aim of this resolution is, at least for some of us, to point out that the international community, and in particular the European Union, needs to respond to this situation and take on our responsibility to protect the victims.
With this in mind, the deployment of a specific mission, EUFOR Chad/CAR, is a task that certainly needs to be done urgently, but also responsibly. I would like to join with those pointing out that there is definitely a risk that the mission will be perceived as being excessively linked to one country, namely France. I think that this would be damaging, and certainly counterproductive for the objectives of the mission.
I would therefore also like to stress that the composition of the mission should reflect the diversity of the European Union Member States, in order to avoid any confusion between that mission and the French deployment known as Operation Sparrowhawk. We also need to condemn before all possible bodies, and I therefore urge the Council and the Commission to do this, the brutality of the attacks perpetrated on the civilian population by the Janjawid militias and other Chadian groups.
What is especially deplorable is the use of sexual violence as a weapon of war, and it is unacceptable for such crimes to go unpunished. I therefore urge the Chadian authorities to take responsibility for investigating these rapes and abuses and to bring those responsible to justice.
on behalf of the PPE-DE Group. - (DE) Madam President, it has been said of the last Bourbon kings that they always took action too late on an idea, a government or an army. This unfortunately seems to be the case today for the West and for Europe, because we have already allowed the catastrophe in Darfur and in eastern Chad to go on far too long. The later we intervene, the more costly it becomes, not just financially, but militarily and politically as well. I am therefore very grateful to Mr von Wogau for moving matters ahead decisively on military and security policy and I am very grateful to Mr Dess for doing the same in the humanitarian sector. We ultimately have to take action. However, the nations are procrastinating, not only on the equipment required, but also on the troops required. We need troops and forces on the ground with local knowledge and experience. I am very much of the opinion that there should be no disguised French operation, which nobody is talking about either, but we do need the local knowledge and experience of the French. We also, however, need the cooperation of the African Union and the Arab League, which are unfortunately still keeping completely aloof. This should not, however, absolve us Europeans of our responsibilities.
I say very clearly: we want to get involved but we must not make the mistakes we made in Afghanistan, namely intervening without having a political strategy. Anyone who intervenes there must also know that they must have a strategy for peace talks, for interethnic discussions and for a solution to the massive tribalism and other conflicts that exist both in eastern Chad and in Darfur along the artificial borders. As the European Parliament, we should therefore be campaigning for the deployment of troops and for humanitarian aid, but we should also be making our contribution as quickly as possible to a sustainable political peace strategy for the region.
on behalf of the ALDE Group. - Madam President, I will be very brief. The second EU-Africa Summit was a complete failure: the two parties did not reach an Economic Partnership Agreement, and relations between those two parts of the world have been frozen.
The tense situation in eastern Chad has not helped much either. One of the prerequisites for fruitful cooperation would be an end to the decades-long military conflicts in Africa. When resolving the conflict in eastern Chad, the European Union must demonstrate that we are determined to reach a peaceful solution and send our peacekeeping military mission to eastern Chad as soon as possible.
(NL) Madam President, last weekend an EU-Africa Summit was held in Lisbon. This intended to develop the basis for a new partnership between Europe and Africa: a partnership that, according to the joint declaration of the European Parliament and the Pan-African Parliament, was to be based on shared values and principles, such as democracy, human rights and good governance.
Unfortunately, however, Europe's attitude to individuals such as Robert Mugabe of Zimbabwe and Muammar Gaddafi of Libya - to name but two; they were both welcomed with a red carpet - proves that there is still a yawning chasm between declarations of principle and reality. The situation in Chad today also shows, if proof were needed, that a large proportion of Africa is far from ready to form part of this 'community of shared values'.
Therefore, if we Europeans want to remain credible with our discourse on human rights and not simply practise realpolitik, an intervention should indeed send out a clear signal that lawlessness and arbitrariness must make way as quickly as possible for the most basic democratic principles. Unfortunately, the assessment of Chad also applies to a great many other regimes in Africa. Chad is not the only sick man of Africa.
Thank you for the clarification. I am required to announce the speakers who have registered to speak on behalf of their political groups. Your political group, like everyone's here, is not in doubt, and everyone here knows which group you represent.
(FR) Madam President, to correct what you have just said about the last intervention: the PSE Group spoke through me; I was speaking as the author and on behalf of the PSE Group. I would not like anyone to think that we were not concerned about this issue.
Madam President, we are all very aware of the appalling humanitarian and security situation in eastern Chad. This cannot be separated from the wider regional catastrophe in Darfur: 300 000 people massacred, two million displaced persons, four million people living on Western food aid. For three years now, the international community has been wringing its hands. I recognise that the European Union has sponsored large-scale humanitarian aid to the region. That is the good side.
Politically, the EU's contribution is less commendable. It fêtes the Sudanese dictator Omar El Bashir in Lisbon, along with Mugabe the oppressor of Zimbabwe, where in the ultimate sickening act of hypocrisy they sign up to a declaration on human rights and good governance.
The EU's other contribution is to try and engage in some half-baked military mission in order to stick the ESDP badge on another military operation. The fact is this proposed mission is poorly conceived; the size of the force is inadequate; it lacks vital medical, logistic and transport support elements; it is already three months behind schedule and there is no contingency reserve if the situation should deteriorate even further.
We need only look at the random involvement in this mission - what is after all a largely French-driven operation - to understand why many in Chad, Sudan and the Central African Republic, let alone our own military officers, have a seriously sceptical attitude towards this project. Soldiering should be left to others.
As a matter of urgency it is the UN-AU effort that should be reinforced as part of a coherent strategy for the whole region. This should be politically driven by the UN Security Council.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, the Commission is looking very carefully at the worsening security situation in eastern Chad and is emphatic in its support for the deployment of EUFOR troops in full strength to protect refugees and displaced persons in the region. The European Union will use every instrument at its disposal in eastern Chad to do this. The Commission will provide not only EUFOR troops, but also more than EUR 50 million as part of a comprehensive plan.
With these funds, measures will be financed in the following three key areas, which extend from emergency aid to long-term development aid.
The first sector concerns humanitarian aid, for which ECHO has already provided EUR 30.5 million in 2007 in the form of emergency aid measures for supporting refugees and displaced persons in different sectors in Chad. A similar level of funding has also been set aside to continue these measures in 2008.
The second sector comprises the organisation of a Chadian police force, which will be responsible for carrying out humanitarian protection measures. In the context of the EU and UN missions in Chad, the United Nations are setting up, training and equipping up to 850 Chadian police forces and constabularies, which are to be deployed in refugee camps in eastern Chad. The European Union is supporting this UN programme with EUR 10 million from the Instrument for Stability.
The third sector concerns reintegration and rehabilitation. In 2008 the Commission will be providing EUR 10.1 million from the ninth European Development Fund for development measures promoting reconstruction, conflict resolution and the organisation of administrative capacities. These are measures that are necessary for improving the security situation in the areas of the UN-EU mission. Further measures are planned as part of the 10th European Development Fund, for which EUR 311 million are estimated from 2008 to 2013.
Returning displaced persons to their home country should be supported in the short term with these measures. Their aim in the long-term is to stabilise the situation permanently in Chad and throughout the region.
The previous speakers have rightly referred to the flare-up in the battles between government-friendly rebels and President Idriss Déby's troops in eastern Chad, which has clearly made humanitarian aid more difficult. Even in the areas around the refugee camps, safety can no longer be guaranteed. In addition, the precarious humanitarian situation is coming increasingly to a head owing to the rapid increase in the number of refugees from the combat zones. In this deeply worrying situation, the restoration of security in the region is a task of the utmost urgency.
In order to cope with this task, a military presence is vital. EUFOR troops should therefore be deployed specifically in these crisis areas. They will, however, be successful only if the causes of the conflict are eliminated and if a political process is introduced at the same time, with the aim of calming the underlying tensions and reducing poverty by facilitating economic development.
The debate is closed.
The vote will take place today at the end of the debates.